Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

RESPONSE TO APPLICANT’S AMENDMENT



1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been saing1.114.  Applicant's submission filed on 01/07/21 has been hereby entered.

2.  Claims  19-26 and 46-49  are pending. 


 Claims 19-26 and 46-49   read  on  a cell  producing a monoclonal  antibody  that specific for stem cell factor isoform b are under consideration in the instant application.


3. The following is a quotation of  pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. Claims 19-26 and 46-49   are rejected under 35 U.S.C. 103(a) as  being  obvious over US Patent 7,285,640 or US Patent 6,207417 for the same reasons set forth in the previous Office Action, mailed on 10/09/20

Applicant’s arguments filed on 01/07/21 fully considered but have not been found convincing.


Applicant asserts that : none of the prior art references teaches that the biological host produces monoclonal antibody specific to SCF-isoform b.

The Examiner reiterated his position that  that the claimed are drawn to a biological host, not antibody that specifically binds to SCF isoform b. Moreover, Applicant himself acknowledged that “ theoretically  one of the antibodies disclosed in the prior art could be isoform b specific but no specific screening was used to distinguishing  isoform b specific antibodies from antibodies that could bind to both isoforms ( see Applicant’s comment filed on 07/12/19, page 9). 

As has been stated previously, US Patent’ 640   teaches  a biological host that producing  antibody that specifically binds to stem cell factor antigen (SCF) ( see entire document, paragraphs 33,118 and 119  in particular) .

US Patent’ 417  teaches  a biological host that producing  antibody that specifically binds to stem cell factor antigen comprising an amino acid sequence of SEQ ID NO:49.  ( see entire document, paragraphs 11, 24, 37, 248, 391 in particular).   It is noted that  said  SEQ ID NO:49 is 100% identical to the claimed SEQ ID NO:4 ( see sequence alignment ,attached  )

It is noted that US Patent’640  or  US Patent ‘ 417 does not explicitly teaches that a biological host producing a monoclonal antibody specific to SCF-isoform b.  However,  it is noted  that the instant claims  are drawn to a biological host, not antibody that specifically binds to SCF isoform b. 

Moreover, it is noted that the Declaration submitted by Dr. Rucker under 1.132 actually supported the Examiner’s position. In particular, Dr. Rucker stated that the antibody produced by the host taught in US Patent’640 actually can bind  both  isoforms of SCF ( see paragraph 12 of said decraration). Thus, it is the Examiner’s position that it would be immediately obvious and in the skill of a person of ordinary skill in the art at the time the invention was made  to use the same biological host that producing an antibody can bind  both  SCF isoforms to 
produced monoclonal antibody specific only  to SCF-isoform b.   It is also noted that the instant specification explicitly teaches that the host-based technique to generate monoclonal antibody specific for binding  antigen of interest was well known and routinely used at the time the invention was made ( see paragraphs 0076 and 0083- 0087 in particular). 

Newly submitted claims 48 and 49 are included because it would be conventional and within the skill of the art to  identify  an optimal biological host to produce antibody of interest. As has been stated above,  the instant specification explicitly teaches that the host-based technique to generate monoclonal antibody specific for binding  antigen of interest was well known and routinely used at the time the invention was made ( see paragraphs 0076 and 0083- 0087 in particular ).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

 It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).


7.   No claim is allowed.

8. All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 

Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.





9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644